Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 25 June 2021.  Original Claim 1 has been canceled.  Claim(s) 2-38 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2011/0265011 A1) in view of Barker et al. (US 2012/0066618 A1).

Claim 1. (Canceled)

Claim 2.  Taylor discloses a method 
for use in a system having a plurality of users, the system comprising at least one database storing an association between individual users of the plurality of users and an item, provider, or other user for which an individual user has expressed a preference, an individual user who expresses a preference for another user being a follower user and the other user being a target user, users in a social networking system operated by a social network , the method comprising acts of: 
(A) receiving an indication that a target user has expressed, via a screen interface associated with the target user, a preference for an item or provider, a frame in a web page includes content pulled from an external website (P. 0019) a website includes one or more web pages (P. 0021) and the webpage is maintained by the external website and the website creates and maintains nodes used by the social networking system (P. 0022) nodes in the social networking system include users, content ; 
(B) in response to receiving the indication in the act (A), causing a representation of the item or provider to be included in a feed, comprising information identified for a follower user of the target user, for presentation via a display interface associated with the follower user, the connections between user can be in both directions (bilateral) (P. 0025) the frame in the web page calls a URL in a domain associated with the ; 
(C) receiving an indication that the follower user has expressed, via the display interface associated with the follower user, a preference for the item or provider, a user may take an action with respect to a node in the frame to allow a user to indicate an interest in the node, wherein the node can be an entity type node (P. 0053) As noted above, any user in Taylor may be either a target user or a follower user or a following user since the connections are bilateral, therefore, when the user is .

Taylor does not explicitly disclose (D) in response to receiving the indication in the act (C), causing a representation of the item or provider to be included in a feed, comprising information identified for a user following the follower user, for presentation via a display interface associated with the user following the user, as disclosed in the claims.  That is, while any user in Taylor may follow any other user, i.e. the connections are bilateral, and the connections may be indirect (one or more levels of connection or degrees of separation), Taylor does not explicitly disclose that information or interactions are identified for a user following the follower user.  Taylor discloses some embodiments of a social networking system allow the connection to be indirect via one or more levels of connections or degrees or separation (P. 0025) various sets of entities with which information can be shared may include, for example, all friends of the user, all friends of friends (P. 0036) the social networking system retrieves and stores the tags from the markup language document of the web page to create a node in a social graph (P. 0045) a browser executes a widget in a web page to render a frame to include information from the social networking system (P. 0051) by communicating a request to the social networking system and the social networking system communicates .  However, in the same field of invention, Barker discloses in a method of ranking or filtering new content items for presentation to members of a group of users of a social-networking service, content items that are candidates for presentation to the members are received (P. 0026) whenever a group member comments on the idea, all of that group member's followers may be notified of the group member's comment, and upon a posting of one of the followers of the group member, followers of the follower of the group member may be notified of the follower's activity related to the idea, creating a snowball effect of participation in the discussion of the idea (P. 0043).  Therefore, considering the teachings of Taylor and Barker, it would have been obvious combine (D) in response to receiving the indication in the act (C), causing a representation of the item or provider to be included in a feed, comprising information identified for a user following the follower user, for presentation via a display interface associated with the user following the user with the teachings of Taylor.  One would have been motivated to combine (D) in response to receiving the indication in the act (C), causing a representation of the item or provider to be included in a feed, comprising information identified for a user following the follower user, for presentation via a display interface associated with the user following the user with the teachings of Taylor in order to provide a more comprehensive system for identifying information of interest to relevant users through inference of relationships not directed connected to a user but may have mutual interests with the user that would not be ascertained through direct connections (Barker: P. 0004).

Claim 3.  Taylor and Barker disclose the method of claim 2, and Taylor further discloses the act (A) comprises receiving an indication that the target user has initiated a conversation regarding the item or provider, and the act (B) comprises causing a representation of the conversation in the feed of information provided to the follower user, the social graph may include various types of nodes including messages (P. 0027), examples of actions taken by a user within the social network may include sending a message and reading a message (P. 0033), the social networking system may communicate a message to the user via the frame to confirm that the selected action was taken by the social networking system or .

Claim 4.  Taylor and Barker disclose the method of claim 3, and Taylor in view of Barker, as cited in the rejection of Claim 2, further discloses the act (D) comprises causing a representation of the conversation regarding the item or provider to be included in the feed of information provided to the at least one user following the follower user, the social networking system may communicate a message to the user via the frame to confirm that the selected action was taken by the social networking system or communicate a message to the user via the frame to authorize the social networking system to notify friends of the user that the action was taken (P. 0075).

Claim 5.  Taylor and Barker disclose the method of claim 4, and Taylor in view of Barker, as cited in the rejection of Claim 2, discloses the act (B) comprises receiving a comment, from the follower user, on the conversation, and the act (D) comprises including the comment in the representation of the conversation caused to be included in the feed of information provided to the at least one user following the follower user, when an action is selected by a user, the selected action is transmitted to the social networking system and the social networking system then records the action between the user and the node associated with the URL identified by the widget such .

Claim 6.  Taylor and Barker disclose the method of claim 5, and Taylor further discloses the act (B) comprises causing, in response to receiving the comment, the at least one database to store a record of an interaction between the follower user and the item or provider, a user performs an action on a node in the frame and the social networking system records the action (P. 0072).

Claim 7.  Taylor and Barker disclose the method of claim 5, and Taylor in view of Barker, as cited in the rejection of Claim 2, discloses the act (D) comprises identifying the follower user as the source of the comment in the representation of the conversation caused to be included in the feed of information provided to the at least one user the social networking system may communicate a message to the user via the frame to confirm that the selected action was taken by the social networking system or communicate a message to the user via the frame to authorize the social networking system to notify friends of the user that the action was taken (P. 0075).

Claim 8.  Taylor and Barker disclose the method of claim 2, and Taylor further discloses the at least one database stores a data object corresponding to each user, item or provider, and the act (B) comprises causing a representation of a data object corresponding to the item or provider to be included in the feed of information provided to the follower user, each node in the social graph may represent an entity that can act on another node and/or that can be acted on by another node, examples of nodes include users, non-person entities, content items, web pages, groups, events, messages, concepts, and any other things that can be represented by an object in the social networking system (P. 0027).

Claim 9.  Taylor and Barker disclose the method of claim 8, and Taylor further discloses each data object comprises an object identifier uniquely identifying the corresponding user, item or provider, tags may provide textual titles, labels, and/or descriptions about the node, as well as other information, such as a title, label, unique identifier, micro format, and/or .

Claim 10.  Taylor and Barker disclose the method of claim 8, and Taylor further discloses the act (B) comprises causing a derivative data object corresponding to the data object to be stored in the at least one database, an action button allows a user to indicate an interest in an entity node (P. 0053) the frame may be updated by the social networking system with social information about a node, for example, the social information for a node may identify the number of friends or specific friends of a user who have taken a specific action regarding a node, i.e. users who have indicated an interest in a node (P. 0054), if the action selected in the frame is the user expressing an interest in the node, the action is recorded by the social networking system and may be published to a feed associated with the user and the user's profile may be updated to include the affiliation between the user and the node (P. 0074) Applicant’s specification discloses: a provider or consumer-user creates a data object related to an item or provider. In a specific embodiment, if another user follows that data object then the system creates a derivative data object specific for and visible to the follower (and his/her followers). The original data object representation (or source data object) can be, for example, liked, listed, or followed by 

Claim 11.  Taylor and Barker disclose the method of claim 2, and Taylor further discloses the act (A) comprises receiving an indication that the target user has expressed the preference by initiating a tracking interest in the item or provider, an action button allows a user to indicate an interest in an entity node (P. 0053) the frame may be updated by the social networking system with social information about a node, for example, the social information for a node may identify the number of friends or specific friends of a user who have taken a specific action regarding a node, i.e. users who have indicated an interest in a node (P. 0054), if the action selected in the frame is the user expressing an interest in the node, the action is recorded by the social networking system and may be published to a feed .

Claim 12.  Taylor and Barker disclose the method of claim 2, and Taylor further discloses the act (B) comprises causing the representation of the item or provider to be included in a feed of information that is customized for the follower user, if the action selected in the frame is the user expressing an interest in the node, the action is recorded by the social networking system and may be published to a feed associated with the user and the user's profile may be updated to include the affiliation between the user and the node (P. 0074).

Claim 13.  Taylor and Barker disclose the method of claim 12, and Taylor further discloses the feed of information is customized to include items or providers which are new to the follower user, an edge between two nodes in the social graph represents a particular kind of connection between the two nodes, which may result from an action that was performed by one of the nodes on the other node (P. 0027), an action button allows a user to indicate an interest in an entity node (P. 0053) as with any user interaction with another node in the social networking system, this interaction may create an edge between the user and the node that the user interacted with (P. 0072) When a user takes an action with respect to an entity .

Claim 14.  Taylor and Barker disclose the method of claim 13, and Taylor further discloses the representation of the item or provider included in the feed provided to the follower user comprises description information regarding the item or provider, purchasing information regarding the item or provider, promotional information regarding the item or provider, an image or video regarding the item or provider, a review regarding the item or provider, information on products relating to the item or provider, and/or comments regarding the item or provider, the frame may be updated by the social networking system with social information about a node, for example, the social information for a node may identify the number of friends or specific friends of a user who have taken a specific action regarding a node, i.e. users who have indicated an interest in a node (P. 0054), alternatively, the social networking system generates content by extracting data from the node associated with the URL included in the widget without adding social information associated with the identified user, for example, a title, a description and an image from the node (P. 0067) if the action selected in the frame is the user expressing an interest in the node, the action is recorded by the social networking system and may be published to a feed associated with the user and the user's profile may be updated to include the affiliation between the user and the node .

Claim 15.  Taylor and Barker disclose the method of claim 2, and Taylor further discloses the act (A) comprises receiving an indication that the target user has expressed a preference for the item or provider by viewing information regarding the item or provider, commenting on information regarding the item or provider, participating in a dialogue regarding the item or provider, participating in a survey regarding the item or provider, offering an opinion regarding the item or provider, providing a rating of the item or provider, clicking on information regarding the item or provider, and/or requesting information regarding the item or provider, the frame may be updated by the social networking system with social information about a node, for example, the social information for a node may identify the number of friends or specific friends of a user who have taken a specific action regarding a node, i.e. users who have indicated an interest in a node (P. 0054).

Claim(s) 16 is/are directed to at least one non-transitory computer-readable storage medium (having instructions recorded thereon which, when executed in a computing system, cause the computing system to perform a method) claim(s) similar to Claim(s) 2 and is/are rejected with the same rationale.

.

Claim(s) 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2011/0265011 A1) in view of Barker et al. (US 2012/0066618 A1) and further in view of Nicholas et al. (US 2008/0126476 A1).

Claim 31.  Taylor and Barker disclose the method of claim 2, and but Taylor does not disclose the act (D) comprises causing the representation to be included in a feed of information which includes a plurality of representations, each of the plurality of representations corresponding to a different item or provider, as disclosed in the claims.  However, Taylor discloses, a user may take a specific action with respect content shown in the frame, wherein the content may be an entity type (item type) (P. 0053) and the frame may display information about one or more uses who have expressed an interest in the content (P. 0054) and multiple frames may be displayed for multiple different items (P. 0055).  That is, although Taylor discloses that the feed may include a plurality of representations, the plurality of representations do not each correspond to a different item or provider, and when multiple frames may be displayed for multiple different items, but Taylor does not disclose that multiple product items may be displayed in one frame.  In the same field of invention, Nicholas discloses customizing feed content (P. 0008) a user may subscribe to a feed of information (P. 0271) wherein the .  Therefore, considering the teachings of Taylor, Barker and Nicholas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the act (D) comprises causing the representation to be included in a feed of information which includes a plurality of representations, each of the plurality of representations corresponding to a different item or provider with the teachings of Taylor and Barker.  One would have been motivated to combine the act (D) comprises causing the representation to be included in a feed of information which includes a plurality of representations, each of the plurality of representations corresponding to a different item or provider with the teachings of Taylor and Barker in order to allow Taylor be more flexible by and simplify the interface by allowing a user and the user’s friends to display and interact with multiple items in a single frame.

Claim 32.  Taylor, Barker and Nicholas disclose the method of claim 31, and Taylor further discloses some embodiments of a social networking system allow the connection to be indirect via one or more levels of connections or degrees or separation (P. 0025) Various sets of entities with which information can be shared may include, for example, all friends of the user, all friends of friends, all applications, all external websites or all external systems (P. 0036) wherein a user may express an interest in an entity (P. 0053) and Nicholas discloses feed content may be ranked (P. 0149) individual feed content items may be ranked (P. 0217) a feed may .  Therefore, considering the teachings of Taylor, Barker and Nicholas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the at least one user following the follower user comprises a first user; the feed of information provided to the first user displays the plurality of representations in an order; and the order is defined at least in part by the first user's previously expressed preference for an item or provider corresponding to at least one of the plurality of representations with the teachings of Taylor, Barker and Nicholas.  One would have been motivated to combine the act (D) comprises causing the representation to be included in a feed of information which includes a plurality of representations, each of the plurality of representations corresponding to a different item or provider with the teachings of Taylor, Barker and Nicholas in order to allow Taylor be more flexible by and simplify the interface by allowing a user and the user’s friends to display, interact with and rank multiple items in a single frame.

Claim 33.  Taylor, Barker and Nicholas disclose the method of claim 31, and Nicholas further discloses the placement of feed items within a feed may be specified based on several priority factors (P. 0249) wherein feed items may be prioritized based on a user profile (P. 0311) or recentness they were posted, as well as the quality of the feed source (P. 0320) feed items are ranked and feed formatted content is provided to the user based on the ranking including one or more of the following: profiled characteristic response .  Therefore, considering the teachings of Taylor, Barker and Nicholas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the act (D) comprises causing at least some of the plurality of representations to be displayed more prominently in the feed of information than others of the plurality of representations with the teachings of Taylor, Barker and Nicholas.  One would have been motivated to combine the act (D) comprises causing at least some of the plurality of representations to be displayed more prominently in the feed of information than others of the plurality of representations with the teachings of Taylor, Barker and Nicholas in order to allow Taylor be more flexible by and simplify the interface by allowing a user and the user’s friends to display, interact with and rank multiple items in a single frame.

Claim 34.  Taylor, Barker and Nicholas disclose the method of claim 33, and Nicholas further discloses a user may forward a feed item to another user (a friend) to be included in the friend’s feed (P. 0378).  Therefore, considering the teachings of Taylor, Barker and Nicholas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the at least one user following the follower user comprises a first user; and the at least some of the plurality of representations which are caused to be displayed more prominently each correspond to an item or provider not previously represented in a feed of information displayed to the first user with the teachings of Taylor, Barker and combine the at least one user following the follower user comprises a first user; and the at least some of the plurality of representations which are caused to be displayed more prominently each correspond to an item or provider not previously represented in a feed of information displayed to the first user with the teachings of Taylor and Nicholas in order to allow Taylor be more flexible by and simplify the interface by allowing a user and the user’s friends to display, interact with and rank multiple items in a single frame.

Claim(s) 35-38 is/are directed to system claim(s) similar to the method claim(s) of Claim(s) 31-34 and is/are rejected with the same rationale. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 16, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
During the telephone interview, it was discussed that the amendments made to claims 2, 16 and 17 in the last response overcome the rejection over Taylor, as Taylor does not satisfy a number of the limitations recited by each amended independent claim. For example, Taylor does not disclose or suggest causing a representation of an item or provider to be included in a feed of information provided to a follower user, in response 

In the Applicant-Initiated Interview Summary issued May 17, 2021, the examiner seems to acknowledge some of these distinctions over the references. In view of the foregoing, the undersigned respectfully requests the allowance of each of pending claims 2-38.

New prior art reference Barker has been combined with Taylor for the amendments to the claims.  Taylor discloses that content may be pulled from a website and displayed in a web page.  The website may create and maintain nodes on a social network system including the content.  Users on the social network system also create and maintains nodes on the social network system.  Users may interact with nodes created by the website as well as nodes of other user, and users may identify other 
Barker discloses in a method of ranking or filtering new content items for presentation to members of a group of users of a social-networking service, content items that are candidates for presentation to the members are received.  Whenever a group member comments on the idea, all of that group member's followers may be notified of the group member's comment, and upon a posting of one of the followers of the group member, followers of the follower of the group member may be notified of the follower's activity related to the idea, creating a snowball effect of participation in the discussion of the idea.  Adding this functionality to Taylor provides a more 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        1/15/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177